Case 2:18-cv-10802-SFC-PTM ECF No. 34, PageID.4345 Filed 08/05/21 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


JOSEPH A. SUTTON,

             Petitioner,                               Case No. 2:18-cv-10802
v.                                                     Honorable Sean F. Cox

THOMAS MACKIE,

          Respondent.
_________________________________/

          ORDER DENYING PETITIONER’S APPLICATION
            FOR A CERTIFICATE OF APPEALABILITY

      Petitioner Joseph A. Sutton, a state prisoner in custody of the Michigan

Department of Corrections, has appealed the Court’s denial of his amended habeas

corpus petition. The amended petition challenged Petitioner’s state convictions for

second-degree murder and two firearm offenses. He alleged as grounds for relief

that: (1) the state prosecutor suppressed evidence that a key witness was threatened;

(2) trial counsel was ineffective for failing to notify the trial court that death threats

were made against the prosecution witness to induce his trial testimony; (3) trial

counsel’s failure to produce expert witnesses was prejudicial; and (4) appellate

counsel was ineffective for failing to raise certain issues on direct review. The Court

denied the amended petition on the merits. (ECF No. 28.)
Case 2:18-cv-10802-SFC-PTM ECF No. 34, PageID.4346 Filed 08/05/21 Page 2 of 5




      Now before the Court is Petitioner’s application for a certificate of

appealability. (ECF No. 32.) Petitioner alleges in his application that the Court

misperceived evidence and information concerning his Brady1 claim and that the

Court appeared to review his habeas claims with a biased attitude and a disregard

for the evidence and facts. Id. at PageID.4322.

                                 I. DISCUSSION

      A certificate of appealability may issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

To satisfy this standard, a prisoner must demonstrate that reasonable jurists could

either disagree with the district court’s resolution of his constitutional claims or

conclude the issues presented are adequate to deserve encouragement to proceed

further.     Miller-El   v.    Cockrell,    537     U.S.     322,    327     (2003).

      The Court declined to issue a certificate of appealability in its dispositive

opinion and order. The Court, therefore, will treat Petitioner’s application for a

certificate of appealability as a motion for reconsideration. This District’s Local

Rules provide that

      [g]enerally, and without restricting the Court’s discretion, the Court
      will not grant motions for rehearing or reconsideration that merely

      1
           See Brady v. Maryland, 373 U.S. 83 (1963).



                                      2
Case 2:18-cv-10802-SFC-PTM ECF No. 34, PageID.4347 Filed 08/05/21 Page 3 of 5




      present the same issues ruled upon by the Court, either expressly or by
      reasonable implication. The movant must not only demonstrate a
      palpable defect by which the Court and the parties and other persons
      entitled to be heard on the motion have been misled but also show that
      correcting the defect will result in a different disposition of the case.

E.D. Mich. L.R. 7.1(h)(3). “A ‘palpable defect’ is a defect which is obvious, clear,

unmistakable, manifest, or plain.” Michigan Dep’t of Envtl. Quality v. City of Flint,

296 F. Supp. 3d 842, 847 (E.D. Mich. 2017).

      In his application for a certificate of appealability, Petitioner challenges the

credibility of the two main prosecution witnesses at his trial, Andre Christian and

Charmane Murphy. Petitioner reasserts his Brady claim that the prosecutor lied to

the trial court and violated his right to due process by failing to disclose certain

evidence about threats made to Christian. The Court rejected this issue in its

dispositive opinion because the record did not support Petitioner’s claims that the

prosecution (1) deceived the trial court about how it discovered Christian or (2)

suppressed evidence of threats made against Petition. Petitioner has not shown that

the Court’s decision contained a palpable defect and that correcting the defect would

result in a different disposition of the case.

      The Court also previously addressed Petitioner’s concerns about Murphy’s

credibility, given her history of mental illness. The Court determined that trial

counsel was not ineffective for failing to call experts witness to testify about

Murphy’s psychiatric records.        The court stated that an expert witness was
                                         3
Case 2:18-cv-10802-SFC-PTM ECF No. 34, PageID.4348 Filed 08/05/21 Page 4 of 5




unnecessary because defense counsel adequately challenged Murphy’s testimony in

other ways. Petitioner has not demonstrated that this conclusion amounted to a

palpable defect.

      Petitioner also contends in his application for a certificate of appealability that

trial counsel was ineffective because she failed to present relevant evidence that

Christian was biased against Petitioner. See Brief in Support of Application for a

Certificate of Appealability, ECF No. 32, PageID.4337. But this is a new claim that

Petitioner did not raise in his habeas petition, and his application for a certificate of

appealability is not the proper place to raise a new claim. To the extent that

Petitioner is raising a new basis for habeas corpus relief, that portion of his

application is the equivalent of a second or successive habeas petition. The Court

has no jurisdiction to consider Petitioner’s new claim unless he first obtains

permission from the Sixth Circuit Court of Appeals for authorization to file a second

or successive petition. 28 U.S.C. § 2244(b)(3)(A); Franklin v. Jenkins, 839 F.3d

465, 475 (6th Cir. 2016) (citing 28 U.S.C. § 2244(b)(3) and Burton v. Stewart, 549

U.S. 147, 149 (2007)).

                         II. CONCLUSION AND ORDER

      Petitioner is raising the same issues that the Court ruled on, either expressly

or by reasonable implication, in its dispositive opinion. He has failed to show that

the Court was biased against him, that it misperceived the facts, or that it made a
                                        4
Case 2:18-cv-10802-SFC-PTM ECF No. 34, PageID.4349 Filed 08/05/21 Page 5 of 5




palpable error and that correcting the defect will result in a different disposition of

the case.

      Accordingly, the Court denies Petitioner’s application for a certificate of

appealability (ECF No. 32).

      IT IS SO ORDERED.

Dated: August 5, 2021                         s/Sean F. Cox
                                              Sean F. Cox
                                              U. S. District Judge




                                       5
